Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

 				Response to Amendment
The Request for continued Examination, filed on 02/09/200, has been entered and acknowledged by the Examiner.   In the Amendment, applicant amended claims 1 and 7 .  Claims 8-13 are cancelled.  

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103
Please note claims 1-7 are pending.

Note:  The examiner suggests the applicant to contact examiner and work together in order to move the case into better position. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-6 recite the language of  "the binary data in the first data storage device together with key information…” and claim 6 recites “the data to be processed is the binary data…classifies the binary data …together with key information for acquiring the binary data…”.  However, these are unclear and lack of antecedent basic. See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
Appropriate correction is required.
The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “first and second data storage devices each including a storage medium on which data is permanently storable; 
a data holding device including a storage medium on which the data is storable at a higher speed than the first and second data storage devices;
a controller, wherein the controller includes 
a processor; and 
a nonvolatile memory having computer program instructions stored thereon, when executed by the processor, perform to: determines a type of data to be processed which is stored on one or more storage devices); 
stores the data to be processed in the first data storage device via the data holding device, via the data holding device, where the data storage is in response to a determination that the data to be processed is structured data where the data storage is in response to a determination that the data to be processed is structured data ; and 
 	stores the data to be processed in the second data storage device via the data holding device, where the data storage is in response to a determination that the data to be processed is structured data where the data storage is in response to a determination that the data to be processed is unstructured data.
 	Claim 1 recites the limitation of “first and second data storage devices each including a storage medium on which data is permanently storable”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the first storage and second storage” in the context of this claim encompasses the user manually indicate the storage device.  Similarly, the limitation of a data holding device including a storage medium on which the data is storable at a higher speed than the first and second data storage devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “data holding” in the context of this claim encompasses the user to determine the data storage.   Similarly, the limitation controller, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “controller” in the context of this claim encompasses the user manually manage the data.  Also Similarly, the limitation of stores the data to be processed in the first data storage device via the data holding device, via the data holding device, where the data storage is in response to a determination that the data to be processed is structured data where the data storage is in response to a determination that the data to be processed is structured data ; and stores the data to be processed in the second data storage device via the data holding device, where the data storage is in response to a determination that the data to be processed is structured data where the data storage is in response to a determination that the data to be processed is unstructured data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of storing” in the context of this claim encompasses the user manually logging information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the  storage , data holding, controller, stores steps.  The processor and memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of organize data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, device and memory the storage , data holding, controller, stores steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “a setting information generation unit for generating setting information to be used for the processor; and a storage device that stores generation origin information that is information from which the setting information is generated, wherein the processor determines the type of the data to be processed based on the setting information generated by the setting information generation unit”. The claim language provides only further setting information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 3 recites “a first interface providing unit that provides an interface to be used for an application to the application; and a second interface providing unit that provides an interface to be used for a device to the device, wherein the setting information generation unit generates the setting information having consistency with the interface to be used for the application and the interface to be used for the device by using the generation origin information”. The claim language provides only further provide an interface which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to 

Claim 4 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 4 recites “a first interface providing unit that provides an interface to be used for an application to the application; and a second interface providing unit that provides an interface to be used for a device to the device, wherein the generation origin information is generation origin information of a common data structure that serves as common information for respectively generating the interface to be used for the application, the interface to be used for the device, and the setting information”. The claim language provides only further provide an interface which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “when the data to be processed is the structured data, stores the data to be processed in the data holding device, classifies the structured data stored in the data holding device for each device that generated the data, and collectively stores data that is smaller than the binary data in the first data storage device together with key information and time information for acquiring the structured data; when the data to be acquired is the structured data, searches the data holding device using the key information; when the structured data to be acquired is stored in the data holding device, searches the structured data to be acquired from a file including this structured data, and acquires the structured data from the data holding device; and when the structured data to be acquired is not stored in the data holding device, copies a file including the structured data to be acquired from the first data storage device to the data holding device using the key information and the time information, and searches and acquires from the data holding device structured data to be acquired from a file including the structured data””. The claim language provides only further store the data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “when the data to be processed is the binary data, stores the data to be processed in the data holding device, classifies the binary data stored in the data holding device for each device that generated the data, and separately stores data that is larger than the structured data in the second data storage device together with key information for acquiring the binary data; when data to be acquired is the binary data, searches the data holding device using the key information; when the binary data to be acquired is stored in the data holding device, acquires this binary data from the data holding device; and when the binary data to be acquired is not stored in the data holding device, copies a file including the binary data to be acquired from the second data storage device to the data holding device using the key information, and acquires this binary data from the data holding device”. The claim language provides only further store the data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Regarding claim 7: are essentially the same as claim 1 except that they set forth the claimed invention as a method rather than a system respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy et al. (US PGPUB 2016/0210306, hereinafter Kumarasamy), in view of Johar  et al. (US PGPUB 2012/0317337, hereinafter Johar).
As per as claim 1, Kumarasamy discloses:
 (Currently amended) a data processing system comprising: 
first and second data storage devices each including a storage medium on which data is permanently storable (Kumarasamy, e.g..,  fig. 1A, 1C-D, with texts description,  discloses “primary and secondary storages read on first and second data storage devices, [0066], [0073], “primary storage devices…secondary storage devices…”); 
a data holding device including a storage medium on which the data is storable at a higher speed than the first and second data storage devices (Kumarasamy, [0066-0073]  “…storage devices 104 relative fast technology (inherently including high speed) such as disk drive, hard-disk array, solid state memory, etc. that read on data holding device… The primary storage devices 104 may have relatively fast I/O times and/or are relatively expensive in comparison to the secondary storage devices 108… regularly access data and metadata stored on primary storage devices);
a controller (Kumarasamy, e.g., [0007] and [0100], “controller” and “control management”), wherein the controller includes 
a processor (Kumarasamy, e.g., [0052], [0316], [0329], “processor(s) of the computer…”); and 
a nonvolatile memory having computer program instructions stored thereon (Kumarasamy, e.g.,  [0323], “whereas software may be persistently stored in any type of non-volatile and/or non-transitory storage), when executed by the processor, perform to: determines a type of data to be processed (Kumarasamy, [0009], “…structured data (read on type of data) corresponding to one or more files and which is stored on one or more storage devices); 
stores the data to be processed in the first data storage device via the data holding device, via the data holding device, where the data storage is in response to a determination that the data to be processed is structured data where the data storage is in response to a determination that the data to be processed is structured data (Kumarasamy, e.g.,  Figures 1A-D, with texts description,  [0007-0009], “…generate structured database data corresponding to one or more files and which is stored on one or more storage devices…”) and  [0067] whereas data 112 may include structured data (e.g., database files), unstructured data (e.g., documents), and/or semi-structured data); and 
stores the data to be processed in the second data storage device via the data holding device, where the data storage is in response to a determination that the data to be processed is structured data where the data storage is in response to a determination that the data to be processed is unstructured data (Kumarasamy, e.g.,  Figures 1A-D, with texts description, [0005-0007], “…The data storage system may also include one or more secondary storage controller computers including computing hardware configured to copy data to one or more secondary storage devices in a secondary storage subsystem…map the stored database data 
To make records clearer regarding to the features of “data storing different types of data on different storages or layer  that the data is storable at a higher speed” (although as stated above Kumarasamy function disclose the features of the data is storable at a higher speed).
	However Johar, in an analogous art, discloses “data storing different types of data on different storages or layer  that the data is storable at a higher speed” (Johar, e.g., [0015-0019], [0021], “…FAT-formatted drive has an area of storage that contains very frequently updated data…file types, file metadata, other data purpose information, and so forth to determine whether data is likely to be hot written or cold written data (or hot read or cold read)… store a file allocation table or other frequently changing data on a secondary storage device instead of writing frequently to the flash-based storage device….system may elect to store infrequently used cold data using a cloud-based storage service where the data can be accessed if it is ever requested at a slower…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Johar and Kumarasamy to migrate the data type to the right storage to improve faster access times and each area of the storage can be accessed with uniform latency and prevent from the drive fail due to one area of the drive being overused while other areas are unused (Johar, e.g., [0001-0003]).

As per as claim 2, the combination of Johar and Kumarasamy disclose:
(Previously Presented) The data processing system according to claim 1, further comprising: 
a setting information generation unit for generating setting information to be used for the processor (Kumarasamy,  e.g., fig. 1C, association with texts description, [0096], storage manager 140, a centralized storage and/or information manager that is configured to perform certain control functions in [0210-0240]); and 
a storage device that stores generation origin information that is information from which the setting information is generated, wherein the processor determines the type of the data to be processed based on the setting information generated by the setting information generation unit (Kumarasamy, [0112-0115], “…information management policy 148 can include a data structure or other information source that specifies a set of parameters (e.g., criteria and rules) associated with storage or other information management operations)…”).

As per as claim 3, the combination of Johar and Kumarasamy disclose:

(Previously Presented) The data processing system according to claim 2, further comprising: 
 	a first interface providing unit that provides an interface to be used for an application to the application (Kumarasamy, e.g.,  [0218] disclose other settings, e.g., via the user interface, and  [0118] further disclose “an application program interface ("API"), or other interactive interface(s) through which users and system processes can 
 	a second interface providing unit that provides an interface to be used for a device to the device, wherein the setting information generation unit generates the setting information having consistency with the interface to be used for the application and the interface to be used for the device by using the generation origin information (Kumarasamy, e.g.,  [0064-0067] disclose computing device(s) 102 and corresponding applications 110 may create, access, modify, write, delete, and otherwise use primary data 112 and [0118]).

As per as claim 4, the combination of Johar and Kumarasamy disclose:
(Previously Presented) The data processing system according to claim 2, further comprising: 
 	a first interface providing unit that provides an interface to be used for an application to the application (Kumarasamy, e.g.,  [0118-0120], “…an application program interface ("API"), or other interactive interface(s) through which users and system processes can retrieve information about the status of information management operations (e.g., storage operations) or issue instructions to the information management system 100 and its constituent components)…”); and
 a second interface providing unit that provides an interface to be used for a device to the device, wherein the generation origin information is generation origin information of a common data structure that serves as common information for respectively generating the interface to be used for the application, the interface to be used for the device, and the setting information (Kumarasamy, e.g.,  [0118-120]).

Claim 7 contains essentially the same subject matter as claim 1 and therefore are rejected under the same rationale.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy et al. (US PGPUB 2016/0210306, hereinafter Kumarasamy), in view of Johar  et al. (US PGPUB 2012/0317337, hereinafter Johar) and further in view of Kotani  et al. (US PGPUB 2002/0049731, hereinafter Kotani).
As per as claim 5, the combination of Johar and Kumarasamy disclose:
The data processing system according to claim 1, wherein the computer program instructions further perform to: 
when the data to be processed is the structured data, stores the data to be processed in the data holding device, classifies the structured data stored in the data holding device for each device that generated the data, and collectively stores data that is smaller than the binary data in the first data storage device together with key information and time information for acquiring the structured data (Kumarasamy, e.g., [0007-009], “…data storage system configured to generate structured database data corresponding to one or more files and which is stored on one or more storage devices, whereas the data storage system may also include one or more secondary storage controller computers including computing hardware configured to copy 
 	when the data to be acquired is the structured data, searches the data holding device using the key information (Kumarasamy, e.g., [0104], “…searching, and/or classification of data in the information management system 100)…”; 
when the structured data to be acquired is stored in the data holding device, searches the structured data to be acquired from a file including this structured data, and acquires the structured data from the data holding device (Kumarasamy, [0195-0196], “… search criteria can be specified by a user through user interface 158 of the storage manager 140…”, further see [0197] whereas files or other data objects can be associated with identifiers in the media agent 144 (or other indices) to facilitate searches of stored data objects); and 
when the structured data to be acquired is not stored in the data holding device, copies a file including the structured data to be acquired from the first data storage device to the data holding device using the key information and the time information, and searches and acquires from the data holding device structured data to be acquired from a file including the structured data (Kumarasamy, e.g., [0007-0009], “…computing system may be configured to, in response to instructions to create a secondary copy of the database data; and forward the changed second data units to the one or more secondary storage controller computers)…”).
The combination of Johar and Kumarasamy disclose “data” but do not explicitly disclose the language of “binary data”.
Kotani, in an analogous art, discloses “binary data” (Kotani, e.g., [0007], “…a second storage step of storing binary data related to metadata into a second storage area other than the first storage area on the storage medium…” and further see, [0051], “…metadata read on key information, it is possible to read only the metadata storage area to perform a search and extract necessary binary data). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Kotani and Johar and Kumarasamy for storing metadata from the first storage area allocated at the allocation step, and storing metadata into the metadata storage area, a second storage step of storing binary data related to metadata into a second storage area other than the first storage area on the storage medium to improve in integrate binary data type to storage system to enable high-speed data access (Kotani, e.g., [0005-0008]).

As per as claim 5, the combination of Johar and Kumarasamy disclose:
(Previously Presented) The data processing system according to claim 1, wherein the computer program instructions further perform to:  
Johar and Kumarasamy disclose classify the data and store data in different storage devices (Kumarasamy, e.g., [0007-009], “…data storage system configured to generate structured database data corresponding to one or more files and which is stored on one or more storage devices, whereas the data storage system may also include one or more secondary storage controller computers including computing hardware configured to copy data to one or more secondary storage devices in a secondary storage subsystem)…” and further see [0196] for classify data);  but to make record clearer when the data to be processed is the binary data, stores the data to be processed in the data holding device, classifies the binary data stored in the data holding device for each device that generated the data, and separately stores data that is larger than the structured data in the second data storage device together with key information for acquiring the binary data”
 	“when data to be acquired is the binary data, searches the data holding device using the key information”,
	“when the binary data to be acquired is stored in the data holding device, acquires this binary data from the data holding device”; and 
	“when the binary data to be acquired is not stored in the data holding device, copies a file including the binary data to be acquired from the second data storage device to the data holding device using the key information, and acquires this binary data from the data holding device”
However Kotani, in an analogous art, discloses “when the data to be processed is the binary data, stores the data to be processed in the data holding device, classifies the binary data stored in the data holding device for each device that generated the data, and separately stores data that is larger than the structured data in the second data storage device together with key information for acquiring the binary data” (Kotani, e.g., [0007-0009], “…a second storage step of storing binary data related to metadata into a second storage area other than the first storage area on the storage medium…” and further see, [0051], “…metadata read on key information, it is possible to read only the metadata storage area to perform a search and extract necessary binary data).
when data to be acquired is the binary data, searches the data holding device using the key information” (Kotani, e.g., [0051-0054], “… metadata read on key information, it is possible to read only the metadata storage area to perform a search and extract necessary binary data)…”);
	“when the binary data to be acquired is stored in the data holding device, acquires this binary data from the data holding device” (Kotani, e.g., [0051-0054], “…perform a search and extract necessary binary data)…”); and 
“when the binary data to be acquired is not stored in the data holding device, copies a file including the binary data to be acquired from the second data storage device to the data holding device using the key information, and acquires this binary data from the data holding device” (Kotani, e.g., fig. 7, associating with texts description,  [0007], [0051-0054] and  [0072]).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Kotani and Johar and Kumarasamy for storing metadata from the first storage area allocated at the allocation step, and storing metadata into the metadata storage area, a second storage step of storing binary data related to metadata into a second storage area other than the first storage area on the storage medium to improve in integrate binary data type to storage system to enable high-speed data access (Kotani, e.g., [0005-0008])





Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 02/09/2022 with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from 


Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to moving/store different data types into different storage devices.

a.	Ignacio et al. (US PGPUB 2014/0089257, hereafter Ignacio); “INCREASED DATABASE PERFORMANCE VIA MIGRATION OF DATA TO FASTER STORAGE” discloses “managing a database in real-time is provided then predetermined data in a predetermined workload stream during real-time operation of the database, and determining a workload priority for located predetermined data according to one or more workload rules”.
Ignacio also teaches data migration management [0022], [0028]. 
Ignacio further teaches classifying data and determine how frequently use [0047]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163